OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 19, 1963. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the special referee and the respondent cross-moves to disaffirm the report.
The special referee found respondent guilty of (1) failing to timely commence an action for false arrest and failing to notify his client of his failure to do so; (2) repeatedly and falsely telling his client that a summons had been served on the defendant in a civil suit; (3) falsely informing his *300client, on various occasions, that the Statute of Limitations regarding his action was two, five and six years, respectively; and (4) responding to inquiries by his client in a belligerent manner and making false and misleading statements.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct indicated above. Petitioner’s motion to confirm the special referee’s report is granted and respondent’s cross motion is denied.
Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of one year effective October 15, 1984, and until further order of this court.
Mollen, P. J., Titone, Lazer, Mangano and Thompson, JJ., concur.